In five proceedings pursuant to CPLR article 78 to review respondents’ determinations after superintendent’s proceedings (prison disciplinary hearings), petitioners appeal (by permission) from five orders of the Supreme Court, Dutchess County (one in each proceeding), one dated January 29, 1982 (Aldrich, J.), two dated February 5, 1982 (Aldrich, J.), one dated April 30, 1982 (Aldrich, J.), and one dated May 10, 1982 (Leggett, J.), which granted respondents’ motions to change the venue of the proceedings. Orders reversed, without costs or disbursements, and motions denied. Special Term determined that each proceeding should be heard in the county in which the respective petitioner was incarcerated at the time of argument of the motions. We disagree. The incidents giving rise to the instant proceedings having occurred in Dutchess County, and personal appearances in Dutchess County having been waived by petitioners, it was an abuse of discretion for Special Term to have granted the motions to change venue. Mollen, P. J., Damiani, Titone and Weinstein, JJ., concur.